DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 13, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zivanovic et al. (US 2005/0264366, hereinafter “Zivanovic”).

Claim 1: Zivanovic discloses a system (Figs.2,6), comprising:
a power driver (41,42, Fig.6) configured to generate an electric excitation (see [0044]);
an oscillating system (20/21) configured to perform an oscillation induced by the electric excitation (see [0033]);
a feedback detector (42) configured to detect a feedback measurement signal associated with the oscillation (see [0034]); and
a controller (60,61,50,45) configured to operate:
in a closed loop mode, to control the power driver to generate the electric excitation as a closed loop discontinuous electric excitation according to timing information obtained from the detected feedback measurement signal (i.e. when switch 45 is connected to 48 in closed loop mode), to synchronize the closed loop discontinuous electric excitation with the detected feedback measurement signal (see [0037], [0039], step S110 of Fig.7), and
in a learning mode preceding the closed loop mode (steps S106, S108), to control the power driver to generate the electric excitation as a continuous electric excitation (both “continuous” excitation in the form of a DC bias provided by 44 and “discontinuous” excitation in the form of a sweeping AC signal are utilized in the “learning mode”; see [0036] and [0041]), to obtain the timing information from the detected feedback measurement signal to be used, at least once, in the closed loop mode, to synchronize the closed loop discontinuous electric excitation with the detected feedback measurement signal (step S108 of Fig.7; see also [0048]-[0050]).

Claim 22: Zivanovic discloses A method, comprising:
operating in an initial open loop mode (steps S106, S108 of Fig.7), to control a power driver(41,42 of Fig.6) to generate an electric excitation as an open loop discontinuous electric excitation in an open loop for an oscillating system (see [0032]); and
operating in a learning mode (also steps S106, S108; it is noted the claim does not specifically require the open loop mode and learning mode to be different modes), to control the power driver to generate the electric excitation as a continuous electric excitation ((both “continuous” excitation in the form of a DC bias provided by 44 and “discontinuous” excitation in the form of a sweeping AC signal are utilized in the “learning mode”; see [0036] and [0041]) to obtain timing information from a feedback measurement signal (see [0037], [0039], step S110 of Fig.7); and
operating in a closed loop mode (i.e. when switch 45 is connected to 48 in closed loop mode), to control the power driver to generate the electric excitation as a closed loop discontinuous electric excitation in a closed loop according to the timing information obtained from the detected feedback measurement signal, to synchronize the closed loop discontinuous electric excitation with the detected feedback measurement signal (see [0037], [0039], step S110 of Fig.7). 

Claim 23: Zivanovic discloses a non-transitory computer-readable medium (61 and/or the inherent registers of 60) configured to store instructions which, when executed by a processor (60), causes the processor to perform the method of claim 22 (see [0037]-[0042], which describes the processor 60 carrying out the steps of Fig.7 discussed above).

Claim 2: Zivanovic discloses wherein the controller is configured to operate:
in an initial open loop mode preceding the learning mode, so as to control the power driver to generate the electric excitation as an open loop discontinuous electric excitation in the absence of synchronization with the feedback measurement signal (e.g. the AC sweeping stage may be arbitrarily divided into two stages, the first of which being the “initial open loop mode preceding the learning mode” and the “learning mode” in which both continuous excitation in the form of an AC sweep signal and a discontinuous excitation in the form of a DC bias signal are applied to the resonator; see discussion of claims 22 above and [0032], [0036], [0039], and step S110).
Claim 11: Zivanovic discloses wherein the controller is configured, in the closed loop mode, to synchronize the frequency of the electric excitation with the frequency of the feedback measurement signal (see [0045], [0048]).
Claim 13: Zivanovic discloses wherein the feedback measurement signal provides information on a time instant in which a determined timing-related condition has been fulfilled (e.g. frequency/amplitude information during an arbitrary “time instant” in which a determined time-related condition, i.e. the presence of a frequency output, has been fulfilled; see [0032],[0044-0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zivanovic.
Zivanovic discloses the limitations of claim 1, as discussed above. While Zivanovic discloses the resonator/oscillating component as a gyroscopic sensor (21, Fig.6), Zivanovic does not explicitly disclose the gyroscopic sensor as a MEMS component, as required by claim 19 or that the feedback measurement signal “corresponds to electric current of the oscillating system” as required by claim 12. However, the examiner takes Official Notice that gyroscopic sensors providing an output corresponding to electric current of the oscillating system and/or MEMS gyroscopic sensors are well known in the art as suitable gyroscopic sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a well known MEMS gyroscopic sensor and/or a gyroscopic sensor having an output corresponding to electric current of the oscillating system as suitable gyroscopic sensors as required broadly by Zivanovic.

Allowable Subject Matter
Claim 21 is allowed.
Claims 3-10, 14-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the following features are not disclosed within the context of the overall claims:
wherein the controller is configured, in the open loop mode, to: evaluate a first timing-related condition to determine whether to initiate the learning mode (claim 3);
wherein the oscillation system includes an oscillating mirror and an actuator driven by the power driver for moving the oscillating mirror (claims 14 and 21, where an oscillating mirror is a completely different context compared to the gyroscopic sensor of Zivanovik, and utilizing the particular calibration scheme of the gyroscopic sensor within the context of an oscillating mirror would not have been readily apparent based on the prior art);
wherein the controller is configured to control the power driver to generate the excitation signal such that for a first part of each period of the excitation signal in the closed loop mode, the excitation signal is zero; for a second part of each period of the excitation signal in the closed loop mode, the excitation signal is different from zero, wherein the second part of each period is subsequent to the first part of each period (claim 15);
wherein the controller is configured, in the closed loop mode, to define a time length of the first part of a new period of the excitation signal based on at least one of a time length of a previous period of the excitation signal or the timing information obtained in the learning mode (claim 18); or
wherein the oscillation system is configured, in the closed loop mode, to operate in an unstable response curve moving towards a desired amplitude state (claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prandi et al. (US 2011/0197674) discloses a synchronization method for a MEMS gyroscopic sensor; Fang et al. (US 10,998,856) and Verhoef (US 10,581,378) disclose startup schemes for crystal oscillators utilizing periods of open loop applications of an injection frequency and a measurement/learning phase of applying a constant voltage and measuring the frequency; and Horibe et al. (US 2017/0219817) discloses an scanning rangefinder with an oscillating mirror.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849